Citation Nr: 0403656	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.


REMAND

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

In August 1979, the RO sent a VA Form 21-3101, Request for 
Information, to the United States Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN) in an effort to verify 
the service record of the appellant's deceased spouse 
("deceased").  In September 1979, ARPERSCOM responded that 
the deceased had no recognized service in the armed forces of 
the United States.  The record, however, reflects certain 
personal information that is inconsistent with that provided 
to ARPERSCOM.  

The deceased's Certificate of Death which is of record, 
received by the RO in April 1979, shows that the deceased's 
date of birth was January [redacted], 1920.  The VA Form 21-3101 
submitted to ARPERSCOM in August 1979, shows that the 
deceased's date of birth was January [redacted], 1921.  A 
Certification from the Republic of the Philippines, 
Department of National Defense, dated in September 1989, and 
received by the RO in November 2002, shows that the 
deceased's date of birth was January [redacted], 1924.

Other inconsistent information than that provided to 
ARPERSCOM includes the fact that the VA Form 21-3101 
submitted to ARPERSCOM in August 1979, shows that the 
deceased was a second lieutenant with a service number [redacted]
[redacted].  The Certification from the Republic of the 
Philippines, Department of National Defense, dated in 
September 1989, and received by the RO in November 2002, 
shows that the deceased was a second lieutenant with a 
service number [redacted].  A Statement of Service from the 
Republic of the Philippines, Headquarters Philippine 
Constabulary, dated in February 1977, and received by the RO 
in November 2002, shows that the deceased was a staff 
sergeant with a service number [redacted].

Additionally, the RO indicated in the VA Form 21-3101 that 
the deceased's purported military service was limited to 
guerilla activity, however, the aforestated Certification 
from the Republic of the Philippines, Department of National 
Defense, and the Statement of Service from the Republic of 
the Philippines, Headquarters Philippine Constabulary, 
indicated service in the "USAFFE" (United States Armed 
Forces in the Far East).

There is nothing in the claims file to suggest ARPERSCOM 
conducted a records search with the information discussed 
above.  Consequently, the record contains evidence that would 
warrant a further request to the service department to verify 
or recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The appellant should be provided 
appropriate notification under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Such 
notice should 1) inform her about the 
information and evidence not of record that 
is necessary to substantiate the claim; 2) 
inform her about the information and evidence 
that VA will seek to obtain on her behalf; 3) 
inform her about the information or evidence 
that she is expected to provide; and 4) 
request or tell her to provide any evidence 
in her possession that pertains to the claim.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); see also 38 C.F.R. § 3.159 (2003).  
 
2.  The RO must contact ARPERSCOM and request 
reverification of service.  The request 
should clearly ask ARPERSCOM to document that 
its reverification of service encompassed a 
search under all personal information not 
previously considered.  As discussed above, 
reverification should confirm the appropriate 
date of birth, rank during service, and 
service number.  Additionally, purported 
military service in the "USAFFE" (United 
States Armed Forces in the Far East should 
also be considered).  Prior to making this 
request, please review in detail the 
discussion in the body of this remand.

3.  The RO must readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



